    Case: 1:19-cv-04402 Document #: 56 Filed: 09/11/20 Page 1 of 3 PageID #:263



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
TIMOTHY WEAKLEY,                    )
         Plaintiff,                 )
                                    )              Case No. 19 CV 4402
      v.                            )
                                    )
CARGO NETWORK LEASING, INC.,        )              Judge Andrea R. Wood
PUTNIK EXPRESS, and PERICA          )
MANOJLOVIC,                         )
            Defendants.             )
___________________________________ )
                                    )
GLOBAL CARGO LEASING, INC., dba )
GLOBAL CARGO, INC.,                 )
            Counter-plaintiff,      )
                                    )
      v.                            )
                                    )
TIMOTHY WEAKLEY                     )
            Counter-defendant.      )
____________________________________)
                                    )
CARGO NETWORK SOLUTIONS, INC. )
Dba PUTNIK EXPRESS,                 )
             RD
            3 Party Plaintiff,      )
                                    )
      v.                            )
                                    )
WEAKLES TRUCKING SERVICES, INC., )
            3RD Party Defendant.    )

                 MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

       Mary Cannon Veed moves the Court for leave to withdraw as counsel for Plaintiffs and

counter-defendants Timothy Weakley and Weakles Trucking Services, Inc.

       In support of her motion, she shows the court that she was appointed as Settlement

Assistance Program Counsel on November 14, 2019 by order of this Court. Mr. Weakley, on

behalf of himself and the third party defendants herein, executed an engagement letter accepting

representation by movant on December 1, 2019. Following an inconclusive settlement conference
     Case: 1:19-cv-04402 Document #: 56 Filed: 09/11/20 Page 2 of 3 PageID #:264




and unsuccessful efforts to obtain information concerning the truck involved in the dispute, the

undersigned suggested to Mr. Weakley, and he agreed, that a proposed settlement should be

offered to the defendants. The undersigned communicated the proposal to opposing counsel, who

accepted it on July 1. I mailed the Defendants proposed settlement agreement to Mr. Weakley

shortly thereafter, with a request that it be signed and returned as soon as possible.

        Since July 1, I have made several attempts to communicate with Mr. Weakley by phone

and email, but he has been unresponsive, and the phone number previously supplied to me is not

in service.    Under these circumstances, it is not possible for the undersigned to continue to

represent the Plaintiff.

        A letter and a draft of this motion were sent to Mr. Weakley by email and certified mail

directed to his last known address on August 10, 2020. Attached as Exhibit A hereto is a copy of

the US Post Office Electronic Delivery Confirmation reflecting delivery of that letter on August

15. Attached as Exhibit B hereto is a copy of the letter as mailed. Attached as Exhibit C hereto is

a proposed Order granting this motion. Attached as Exhibit D hereto is the Court’s form for

Notification of Contact Information which includes the contact information provided to me by Mr.

Weakley.



                                                      /s/ Mary Cannon Veed____________
                                                      Settlement Counsel for Plaintiff

                                                      Mary Cannon Veed & Associates
                                                      838 South Garfield
                                                      Hinsdale, IL 60521
                                                      mcv@veedlaw.com
                                                      630-222-4030
    Case: 1:19-cv-04402 Document #: 56 Filed: 09/11/20 Page 3 of 3 PageID #:265




                                      Certificate of Service

        The undersigned certifies that on the __st day of September, 2010, I electronically filed
the foregoing MOTION FOR LEAVE TO WITHDRAW with the Clerk of Court using the
CM/ECF system, which will send such notification to each of the following:

Timothy Weakley
414 East Mountain View Road Apt 503
Johnson City, TN 37601-1277
timothyweakley@yahoo.com

Matthew Barrette
Blitch Westley Barrette, S.C.
1550 Spring Road
Suite 120
Oak Brook, IL 60523
mbarrette@bwesq.com

In addition, on the same date, I served a copy of the same Motion by both U.S. mail and email
directed to Mr. Weakley at the postal and email addresses listed above.


                                                     /s/       Mary Cannon Veed
                                                               Settlement Counsel for Plaintiff

                                                               Mary Cannon Veed & Associates
                                                               838 South Garfield Avenue
                                                               Hinsdale, IL 60521
                                                               mcv@veedlaw.com
                                                               630-222-4030
